            Case 1:21-cv-00646-ABJ Document 1 Filed 03/10/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,               )
425 Third Street SW, Suite 800      )
Washington, DC 20024                )
                                    )
                   Plaintiff,       )                 Civil Action No.
                                    )
v.                                  )
                                    )
U.S. OFFICE OF PERSONNEL            )
MANAGEMENT,                         )
1900 E Street NW                    )
Washington, DC 20415,               )
                                    )
                   Defendant.       )
____________________________________)

                                          COMPLAINT

       Plaintiff Judicial Watch, Inc. (“Judicial Watch”) brings this action against Defendant U.S.

Office of Personnel Management to compel compliance with the Freedom of Information Act, 5

U.S.C. § 552 (“FOIA”). As grounds therefor, Plaintiff alleges as follows:

                                 JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                            PARTIES

       3.      Judicial Watch, Inc. is a not-for-profit, educational organization incorporated

under the laws of the District of Columbia and headquartered at 425 Third Street SW, Suite 800,

Washington, DC 20024. Plaintiff seeks to promote transparency, accountability, and integrity in

government and fidelity to the rule of law. As part of its mission, Plaintiff regularly requests
            Case 1:21-cv-00646-ABJ Document 1 Filed 03/10/21 Page 2 of 4




records from federal agencies, analyzes the responses it receives, and disseminates its findings to

the American public to inform them about “what their government is up to.”

       4.      Defendant U.S. Office of Personnel Management is an agency of the U.S.

Government and is headquartered at 1900 E Street NW, Washington, DC 20415. Defendant has

possession, custody, and control of records to which Plaintiff seeks access.

                                   STATEMENT OF FACTS

       5.      On December 11, 2020, Plaintiff sent a FOIA request to the Office of Personnel

Management (“OPM”) seeking access to the following:

               1.     Any and all promotional materials, admission applications,
                      invitations to apply, enrollment documentation, or similar
                      records pertaining to any course, conference, seminar, or
                      other event conducted by the Federal Executive Institute in
                      China between September 1, 2009 and September 1, 2012.

               2.     Any and all course catalogs, syllabi, agendas, training and
                      briefing materials, or similar records pertaining to any
                      course, conference, seminar, or other event conducted by
                      the Federal Executive Institute in China between
                      September 1, 2009 and September 1, 2012.

               3.     Any and all contracts, including Personal Service
                      Contracts, awarded by the Office of Personnel Management
                      to support the operations of the Federal Executive Institute
                      in China between September 1, 2009 and September 1,
                      2012.

               4.     Any and all materials used to provide security briefings to
                      any student, faculty member, instructor, or other employee
                      or contractor assigned on a permanent or temporary basis to
                      the Federal Executive Institute in China between
                      September 1, 2009 and September 1, 2012.

               5.     Any and all records of communication between any
                      official, employee, or representative of the Office of
                      Personnel Management and any official, employee, or
                      representative of the government of China and/or any other
                      Chinese national regarding, concerning, or related to the



                                               -2-
             Case 1:21-cv-00646-ABJ Document 1 Filed 03/10/21 Page 3 of 4




                       Federal Executive Institute in China between September 1,
                       2009 and September 1, 2012.

                6.     Any and all records of communication between any
                       official, employee, or representative of the Office of
                       Personnel Management and any other individual or entity
                       regarding, concerning, or related to the Federal Executive
                       Institute in China that contain the terms “breach,”
                       “security,” or “SF-86” between March 1, 2014 and January
                       20, 2017. This request includes, but is not limited to, any
                       such communications with any official, employee, or
                       representative of the Federal Bureau of Investigation.

       6.       OPM acknowledged receipt of the request on January 11, 2021 and advised

Plaintiff that the request had been assigned tracking number 2021-02168.

       7.       As of the date of this Complaint, OPM has failed to: (i) determine whether to

comply with the request; (ii) notify Plaintiff of any such determination or the reasons therefor;

(iii) advise Plaintiff of the right to appeal any adverse determination; or (iv) produce the

requested records or otherwise demonstrate that the requested records are exempt from

production.

                                            COUNT I
                               (Violation of FOIA, 5 U.S.C. § 552)

       8.       Plaintiff realleges paragraphs 1 through 7 as if fully stated herein.

       9.       Defendant is in violation of FOIA.

       10.      Plaintiff is being irreparably harmed by Defendant’s violation of FOIA, and

Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply with

the law.

       11.      Plaintiff has no adequate remedy at law.




                                                 -3-
                Case 1:21-cv-00646-ABJ Document 1 Filed 03/10/21 Page 4 of 4




          12.      To trigger FOIA’s administrative exhaustion requirement, Defendant was

required to make a final determination on Plaintiff’s request by February 10, 2021 at the

latest. Because Defendant failed to make a final determination on Plaintiff’s request within the

time limits set by FOIA, Plaintiff is deemed to have exhausted its administrative appeal

remedies.

          WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to

conduct a search for any and all records responsive to Plaintiff’s FOIA request and demonstrate

that it employed search methods reasonably likely to lead to the discovery of records responsive

to Plaintiff’s FOIA request; (2) order Defendant to produce, by a date certain, any and all non-

exempt records responsive to Plaintiff’s FOIA request and a Vaughn index of any responsive

records withheld under claim of exemption; (3) enjoin Defendant from continuing to withhold

any and all non-exempt records responsive to Plaintiff’s FOIA request; (4) grant Plaintiff an

award of attorneys’ fees and other litigation costs reasonably incurred in this action pursuant to 5

U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff such other relief as the Court deems just and

proper.


Dated: March 10, 2021                                  Respectfully submitted,

                                                       /s/ Eric W. Lee
                                                       Eric W. Lee
                                                       D.C. Bar No. 1049158
                                                       JUDICIAL WATCH, INC.
                                                       425 Third Street SW, Suite 800
                                                       Washington, DC 20024
                                                       Tel: (202) 646-5172
                                                       Fax: (202) 646-5199
                                                       Email: elee@judicialwatch.org

                                                       Attorney for Plaintiff




                                                 -4-
